Citation Nr: 0302807	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1944 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran submitted a timely notice of 
disagreement, and a timely substantive appeal was submitted 
in March 2002.

After reviewing the contentions raised by the veteran, and 
reviewing the record as a whole, the Board finds that the 
issue on appeal is more accurately stated as noted on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A March 1946 rating decision which denied entitlement to 
service connection for psychoneurosis was not appealed, and 
became final.  

3.  A February 1999 Board decision denied a claim of 
entitlement to service connection for PTSD on the basis that 
the claim was not well-grounded, and that decision is final.

4.  The evidence associated with the record since the March 
1946 rating decision and the February 1999 Board decision 
includes evidence which bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and the new evidence must be 
considered in order to fairly decide the merits of this 
claim.


5.  The clinical evidence of record establishes that the 
veteran has a psychiatric disability, diagnosed variously as 
PTSD, sub-clinical PTSD, anxiety disorder, or generalized 
anxiety disorder, including by history, and the clinical 
evidence links these diagnoses to the veteran's combat 
service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final March 1946 rating 
decision and a final February 1999 Board decision is new and 
material to reopen a claim of entitlement to service 
connection for a psychiatric disorder, variously diagnosed, 
to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2002).

2.  The veteran incurred a psychiatric disability, variously 
diagnosed as an anxiety disorder, PTSD, or sub-clinical PTSD, 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for PTSD, or a claim for a psychiatric disorder, 
to include PTSD.  In particular, the veteran contends, in 
essence, that he has a psychiatric disorder, which he terms a 
"nervous condition," which stems from his service, although 
the physicians cannot agree as to what his diagnosis is.  He 
contends that he is entitled to service connection for that 
disorder, whether it is clinically diagnosed as PTSD, 
generalized anxiety disorder, subclinical PTSD, or other 
clinical name.



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 


VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in July 2001, 
the veteran was informed generally of the requirement to 
submit new and material evidence to reopen a claim, was 
informed of the evidence required to establish service 
connection.  By a letter provided in September 2001 
(regarding another claim), the veteran was notified more 
specifically of the criteria for service connection and was 
advised of VA's duties to assist him.  

The duties to inform the veteran of the evidence necessary to 
reopen his claim was fully met by the statement of the case 
issued in January 2002, which detailed applicable 
regulations, including 38 C.F.R. §§ 3.102, 3.156, and 3.159, 
and summarized the evidence.  The duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.  In particular, the 
Board notes that the request to reopen a claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, has been granted, the claim has been reopened, and the 
reopened claim has been granted.  No more favorable 
determination is available, so remand to take further action 
in compliance with the VCAA would be adverse to the veteran's 
interests.  

Analysis, Request to Reopen Claim for service connection for 
PTSD

A.	Review for New and Material Evidence

The veteran's claim for service connection for a 
psychoneurosis was denied by a March 1946 rating decision.  
The veteran did not appeal that decision, and it became 
final.  The veteran's claim for service connection for PTSD 
was denied, as not well-grounded, by the Board in a February 
1999 decision.  That decision was not appealed, and is final.  
The veteran now contends that he is entitled to service 
connection for a psychiatric disorder, whether diagnosed as a 
"nervous condition" or as PTSD.  

Although the veteran's claims for service connection for a 
psychiatric disorder have been denied, the veteran may reopen 
the claim, if he submits new and material evidence.  38 
U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence at the time of a March 1946 rating which denied 
entitlement to service connection for psychoneurosis 
consisted of the veteran's service medical records.  The 
veteran's service medical records do not reflect a diagnosis 
of psychoneurosis.  The RO denied the claim on the basis that 
the claimed disorder was not found on last examination.

The evidence of record at the time of the February 1999 Board 
decision which denied a claim of entitlement to PTSD included 
the veteran's testimony at a May 1998 personal hearing, a 
March 1998 VA psychological assessment, and June 1998 VA 
examination.  The veteran testified that he had been treated 
for nerves and nervousness, but did not know if he had a 
diagnosed psychiatric disorder.  VA clinical examinations 
resulted in determinations that the veteran did not have an 
Axis I psychiatric disorder.  In the absence of medical 
evidence that the veteran had PTSD, the claim was denied as 
not well-grounded.  

The evidence obtained since the February 2000 Board decision 
includes September and October 2000 VA outpatient treatment 
notes which reflect that diagnoses of PTSD and generalized 
anxiety disorder were assigned for the veteran's complaints 
of nervousness and other symptoms, including nightmares about 
war.  The outpatient note reflects that the veteran was 
obtaining good control of his symptoms with Remeron.

On VA examination conducted in December 2000, the examiner 
assigned a diagnosis of PTSD, and a diagnosis of anxiety 
disorder, by history, and assigned a Global Assessment of 
Functioning score of 71.  The examiner further stated that 
the veteran's symptoms of anxiety after his service, and PTSD 
of recent onset, were related to his traumatic experiences in 
combat.  

However, an examiner who conducted VA examination in January 
2001 determined that the veteran had a history of generalized 
anxiety disorder, but did not meet the criteria for a 
diagnosis of PTSD.  By a May 2001 addendum, the VA examiners 
who conducted the December 2000 and May 2001 VA examinations 
reconciled their diagnoses, concluding that PTSD is a chronic 
illness with symptoms that wax and wane, and concluding that 
the veteran's PTSD was "subsyndrome" at the present time.

It is clear that the VA outpatient treatment records and VA 
examination reports constitute new and material evidence, as 
these reports reflect that examiners concluded that the 
veteran had a psychiatric disorder, diagnosed various as PTSD 
or as under other psychiatric diagnoses, and at least some 
examiners specifically related the veteran's current 
diagnosis to his military service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence has been 
submitted, and the claim must be reopened.

B.	Review of the Claim on the Merits

Having reopened the claim, the Board must determine whether 
the claim requires further development or may be adjudicated 
on the merits.  In this case, the RO has afforded the veteran 
VA examinations, and has obtained identified clinical 
records.  In view of the fact that the evidence of record is 
favorable to the veteran's claim, further development would 
be adverse to the veteran's interest.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and a chronic disorder, to include a 
psychosis, became manifest to a degree of 10 percent within 
one year from the date of discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service and still has the condition.  38 C.F.R. § 3.303(b). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's DD Form 214 does not indicate, in the block 
designated for listing "Awards and Decorations", that the 
veteran received an award based on combat with the enemy; 
however, a block for listing "Remarks" includes a notation, 
"Combat Infantry."  This remark, together with statements of 
record from fellow former servicememembers, is sufficient to 
establish that the veteran served under circumstances which 
included combat with the enemy.

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  In this case, the evidence of record, 
including the veteran's testimony at a personal hearing 
conducted in 1998, is sufficient to establish that the 
veteran experienced combat stressors.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

By a statement submitted in June 1999, the veteran contended 
that he would not have been inducted into service if he had 
manifested the nervousness and trembling at examination for 
entry that he manifested after service.  By a rating decision 
issued in January 2000, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  

By a statement submitted in September 2000, the veteran 
stated, "I was denied service connection [for] a nervous 
condition.  I have since the denial obtained a diagnosis of 
POST-TRAUMATIC STRESS DISORDER."  The veteran asked the RO to 
"request these medical records to support my reopened claim."

September and October 2000 VA outpatient treatment notes 
reflect that diagnoses of PTSD and generalized anxiety 
disorder were assigned for the veteran's complaints of 
nervousness and other symptoms, including nightmares about 
war.  The outpatient note reflects that the veteran was 
obtaining good control of his symptoms with Remeron.

The examiner who conducted a December 2000 VA examination 
assigned a diagnosis of PTSD, and a diagnosis of anxiety 
disorder, by history, and assigned a Global Assessment of 
Functioning score of 71.  The examiner further stated that 
the veteran's symptoms of anxiety after his service, and his 
PTSD of recent onset, were related to his traumatic 
experiences in combat.  

However, an examiner who conducted VA examination in January 
2001 determined that the veteran had a history of generalized 
anxiety disorder, but did not meet the criteria for a 
diagnosis of PTSD.  By a May 2001 addendum, the VA examiners 
who conducted the December 2000 and May 2001 VA examinations 
reconciled their diagnoses, concluding that PTSD is a chronic 
illness with symptoms that wax and wane, and concluding that 
the veteran's PTSD was "subsyndrome" at the present time.

The veteran submitted a December 2001 private medical 
statement from R.J.Y., Ph.D., a psychologist.  Dr. Y. stated 
that the veteran did not meet two of the criteria for a 
diagnosis of PTSD, as he did not manifest a majority of the 
criteria for avoidance of stimuli associated with trauma, and 
manifested only two of the five indicators of persistent 
arousal.  Dr. Y. concluded that the appropriate diagnosis for 
the veteran's disorder was anxiety disorder.

The medical evidence, read as a whole, establishes that the 
veteran does have a psychiatric disability related to his 
military service.  While the examiners and treating providers 
disagreed as to whether the appropriate diagnosis of the 
veteran's current psychiatric disorder should be PTSD, 
subsyndrome PTSD, anxiety disorder, or generalized anxiety 
disorder, the examiners and providers agree that a 
psychiatric disorder is present.  The Board notes that some 
examiners have assigned a diagnosis of organic tremor, 
Parkinsonism, or early dementia for the veteran's obvious 
tremor of the hands.  These examiners do not dispute that the 
veteran also has a separate psychiatric disorder.  For 
example, in a private statement submitted in November 2001, 
J.T.S., MD, stated that the veteran had what was "likely" an 
essential tremor, but that the veteran also had anxiety which 
"significantly worsens" the tremor.

The Board notes that the RO concluded that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD, because the 
examiners, after reconciling their diagnoses, assigned a 
diagnosis of subsyndrome PTSD.  However, in the statement 
indicating that the veteran's 


psychiatric disorder was currently "subsyndrome," the 
examiners also stated that the veteran had chronic PTSD, 
although the symptoms of that disorder waxed and waned.  
Since other VA clinical records reflect that the "waning" of 
symptoms noted on VA examinations was attributable to the VA 
mental health treatment and medications the veteran was 
taking to control PTSD and anxiety disorder, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran has a psychiatric disorder linked to his 
service.  

The RO, however, concluded that the claim could not be 
granted, because the veteran had sought service connection 
for PTSD and a preponderance of the evidence did not 
establish a current diagnosis of PTSD.  The Board finds that 
the veteran's contentions as a whole establish that he is 
seeking service connection for a psychiatric disability due 
to service, regardless of the diagnosis.  The veteran clearly 
stated, in his substantive appeal, "I may not currently have 
all the clinical symptoms of PTSD, but what I do have is a 
nervous condition stemming from me serving my country."  The 
Board agrees.

In the Board's opinion, the evidence as a whole establishes 
that VA and private examiners and treating physicians agree 
that the veteran has a psychiatric disability, although the 
diagnoses assigned for that disability vary, with treating 
physicians assigning diagnosis of PTSD or anxiety or 
generalized anxiety disorder, and examiners assigning 
diagnoses of generalized anxiety disorder or subsyndrome 
PTSD.  The veteran has obtained VA mental health treatment 
and takes medications which decrease the severity of the 
symptoms of his psychiatric disability, whether diagnosed as 
anxiety, generalized anxiety disorder, or PTSD.  There is no 
medical evidence contrary to the opinions of record linking 
the currently-manifested psychiatric disorder to the 
veteran's service.  The criteria for an award of service 
connection for a psychiatric disorder, variously diagnosed, 
to include anxiety or generalized anxiety disorder or PTSD, 
are met.




ORDER

The appeal for service connection for a psychiatric disorder, 
variously diagnosed, to include anxiety or generalized 
anxiety disorder or PTSD, is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

